Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on 11/23/2020, claim(s) 1 and 5 (and by extension its/their dependents) have been amended, claim(s) 2-4 has/have been canceled, and no claim(s) is/are new. Claim(s) 1, and 5-15 is/are pending in this application.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Self (US 2006/0271263) in view of Olsson (US 2018/0320711) and August (US 2018/0170725).
With respect to claim 1 Self teaches:
A power machine comprising: 
a frame (Self Fig 1 element 10, ¶[26]); 

machine function components supported by the frame and configured to perform machine functions using power from the power system (Self Fig. 1 element 16 and 20 ¶[21]); 
a machine controller configured to control the application of power from the power system to the machine function components (Self Fig. 1, 7 element 22, 70 ¶[22, 53]); 
an operator control system including a user input module configured to wirelessly communicate with the machine controller to communicate user input commands to the machine controller to control the machine function components and corresponding machine functions (Self Fig. 1 element 12 ¶[21]).
an operator proximity detection system configured to detect whether the operator is in close proximity to the power machine (Self Fig. 1 element 12 ¶[22, 25]), and to provide an output indicative of operator proximity information (Self ¶[57]); 
wherein the machine controller is configured to control application of power from the power system to the machine function components partially as a function of the operator proximity information the machine controller further configured to (Self ¶[57]): 
Although Self does teach that wired communication are possible (Self ¶[24) Self does not clearly teach wherein the operator control system further comprises a mount on which the user input module can be positioned on the power machine, wherein the user input module is configured such that when positioned on the count on the power machine the user input module communicates with the machine controller through a wired connection. Although this would appear to be an obvious modification to Self (mounts and their applications are well 
Olsson teaches a power machine, wherein the operator control system further comprises a mount on which the user input module can be positioned (Olsson Fig. 1 element 19 ¶[33]).
Thus as shown above Self teaches a base invention of a system with can be controlled either wirelessly or wired via a remote control. Olsson teaches a technique of a system with can be controlled either wirelessly or wired via a remote control with a mount for said remote control applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Olsson to the base invention of Self since it would have resulted in the predictable result of adding a mount to the system and would have improved the system providing an easy way to control the system via wired connection and reduce the chance of losing the remote control. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Self to apply the technique from the teachings of Olsson because the technique taught by Olsson was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Self that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of:
an operator proximity detection system configured to detect whether the operator is in close proximity to the power machine, when the user input module is removed from the power 
determine whether the user input module is positioned on the mount 
operate the power machine, using the machine controller, responsive to the user input commands from the user input module if the user input module is positioned on the mount; 
if the user input module is not positioned on the mount, determine using the operator proximity detection system whether the operator is proximate the power machine; 
prevent operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate he power machine.

It is first noted that the specifics of controlling the machine via the operator proximity detection system has already been shown to be taught by Self (See above). Therefore the only limitations, not already shown to be taught by the combination of Self and Olsson is a “determination” whether the user input module is positioned on the mount and operating in a wired/wireless mode as a result of that determination and the act of not using the operator proximity detection system when the remote is positioned on the mount (ie only using the operator proximity detection system when the remote is not positioned on the mount). 
With respect to the determination whether the user input module is positioned on the mount, although neither Self or Olsen explicitly sites a step of making this determination this would appear to be obvious feature of Olsson. Specifically Olsson recognizes that there can be a mount in which the remote control can be connected to in order to function under wired control. It would seem inherent that Olsson must be able to determine whether or not the remote is connected since it would not know whether to operate in a wired state or a wireless state. However, assuming arguendo and this is not taught, applicant has been provided with August (US 2018/0170725).
August teaches a system comprising a dual mode wherein the system can operate in a wired mode or a wireless mode comprising determine whether the user input module is 
Thus as shown above Self as modified by Olsen teaches a base invention of a remote controlled system with a mount that can operate in a wired or wirelessly. August teaches a technique of determining when a remote control is positioned on a mount operating the system in a wired or wirelessly applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from August to the base invention of Self as modified by Olsen since it would have resulted in the predictable result of determining when a remote control is positioned on a mount operating the system and would have improved the system by allowing the system to switch more seamlessly between a wireless mode (more flexibility for the operator position) and a wired mode (more power for the controller). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Self as modified by Olsen to apply the technique from the teachings of August because the technique taught by August was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Self as modified by Olsen that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Further with respect to the limitation of 

operate the power machine, using the machine controller, responsive to the user input commands from the user input module if the user input module is positioned on the mount; 
if the user input module is not positioned on the mount, determine using the operator proximity detection system whether the operator is proximate the power machine; 
prevent operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate he power machine.

As previously explained the limitations regarding using the operator proximity detection system while the machine is operated wirelessly have already been shown to be taught and the only feature not shown to be taught is not using the operator proximity detection system while the machine is operated wired. Although this feature is not explicitly taught, this feature would be obvious in view of the cited references. Specifically, the purpose of the operator proximity detection system being used in a wireless mode as taught by Self is to ensure it knows the location of a user so that it can ensure that he user is located in a safe location (Self ¶[56-57]). It is obvious that a system that instead is operating with a mounted wired controller will position the mount for the controller such that an operator using it is positioned in a safe location (it is illogical to do it otherwise) and that the system could know this location based on the design of the system. Therefore operating an additional operator proximity detection system would be unnecessary since the system already knows the operator should be in a safe location and use up additional power that could be saved. It is further acknowledged that an additional operator proximity detection system could be used anyway if the designer wished to provide redundant and extra safety measures however this would be an obvious tradeoff of extra safety vs needing to expend more resources and power and it would be obvious that one of ordinary skill in the art could pick which advantage they wanted to focus on, in this case not using the redundant system to save power.

(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown given a situation where the system was operating in a wired mode as determined above, it would unnecessary to use an additional operator proximity detection system to determine the location of the operator. (2) There is a clear expectation of success because it would be basic electrical engineering to configure the system to only use an additional operator proximity detection system while in a wireless mode. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device taught by Self, to include these teachings because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success in doing so.

With respect to claim 6 Self teaches a power machine further comprising a lift arm structure pivotally coupled to the frame, the machine function components including at least one lift arm actuator coupled to the lift arm structure and configured to use power from the 

With respect to claim 7 Self teaches a power machine further comprising a traction system coupled to the frame and including at least one drive motor configured to use power from the power system to selectively propel the power machine over a support surface, the machine function components including the at least one drive motor (Self Fig. 1 element 14 ¶[21, 36]). 

Claim(s) 5 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Self (US 2006/0271263) in view of Olsson (US 2018/0320711) and August (US 2018/0170725) and further in view of Plumski (US 2017/0190276).

With respect to claim 5 Self as modified in claim 1 teaches wherein the machine controller is further configured, when the user input module is not positioned on the mount, to: 
determine, if the operator is determined to not be proximate the power machine, whether the operator and user input module are out of a predetermined range around the power machine (Self ¶[57], Olsson Fig. 2 ¶[30-33], August Fig 1 Abstract ¶[12]); and 
operate the power machine responsive to the user input commands from the user input module if it is determined that the operator and user input module are within the predetermined range (Self Fig. 1 element 12 ¶[21] note this reads on being within the maximum range of the wireless device which is inherent in all wireless devices). 

Plumski teaches a machine controller for a wireless vehicle wherein the machine controller is further configured to shut down the power machine if it is determined that the operator and user input module are out of the predetermined range (Plumski ¶[51-52]); 
It is noted that although Plumski only states that the shut down occurs if the user input module (remote control) is outside the range and does not explicitly mention the operator, it is recognized by applicant that the user input module location is an indication of the location of the operator (Instant application ¶[13] wherein an rfid chip on the input module is used to determine the operators location). Furthermore Self recognizes that the operator and device can be monitored individually (Self ¶[25]) and therefore the combination of Self with Plumski unquestionably meets the limitations of applicant’s claims.
Thus as shown above Self teaches a base invention of a system controllable with a wireless remote device. Plumski teaches a technique of shutting down the power machine if it is determined that the operator and user input module are out of the predetermined range applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Plumski to the base invention of Self since it would have resulted in the predictable result of shutting down the power machine if it is determined that the operator and user input module are out of the predetermined range and would have improved the system it ensures that the operator is within a range to safely control the device before the device operates (ie the machine will not operate if there is no personnel nearby to 


With respect to claim 10 Self as modified in claim 5 teaches a method of controlling operation of a power machine with an operator control system including a user input module configured to wirelessly communicate with a machine controller to communicate user input commands to the machine controller to control machine function components and corresponding machine functions (Self Fig. 1 element 16 and 20 ¶[21]), the method comprising: 
using an operator proximity detection system on the power machine whether the operator is proximate the power machine and preventing, using the machine controller, operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine (Self Fig. 1 element 12 ¶[22, 25, 57]); 
Although Self does teach that wired communication are possible (Self ¶[24) Self does not clearly teach wherein the operator control system further comprises a mount on which the user input module can be positioned on the power machine, wherein the user input module is configured such that when positioned on the count on the power machine the user input 
Olsson teaches a power machine, wherein the operator control system further comprises a mount on which the user input module can be positioned (Olsson Fig. 1 element 19 ¶[33]).
Thus as shown above Self teaches a base invention of a system with can be controlled either wirelessly or wired via a remote control. Olsson teaches a technique of a system with can be controlled either wirelessly or wired via a remote control with a mount for said remote control applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Olsson to the base invention of Self since it would have resulted in the predictable result of adding a mount to the system and would have improved the system providing an easy way to control the system via wired connection and reduce the chance of losing the remote control. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Self to apply the technique from the teachings of Olsson because the technique taught by Olsson was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Self that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

determining, using the machine controller, whether the user input module is positioned on a mount on the power machine; 
operating the power machine, using the machine controller, responsive to the user input commands from the user input module if the user input module is positioned on the mount; 
determining, if the user input module is not positioned on the mount, using an operator proximity detection system on the power machine whether the operator is proximate the power machine and preventing, using the machine controller, operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine; 

It is first noted that the specifics of controlling the machine via the operator proximity detection system has already been shown to be taught by Self (See above). Therefore the only limitations, not already shown to be taught by the combination of Self and Olsson is a “determination” whether the user input module is positioned on the mount and operating in a wired/wireless mode as a result of that determination and the act of not using the operator proximity detection system when the remote is positioned on the mount (ie only using the operator proximity detection system when the remote is not positioned on the mount). 
With respect to the determination whether the user input module is positioned on the mount, although neither Self or Olsen explicitly sites a step of making this determination this would appear to be obvious feature of Olsson. Specifically Olsson recognizes that there can be a mount in which the remote control can be connected to in order to function under wired control. It would seem inherent that Olsson must be able to determine whether or not the remote is connected since it would not know whether to operate in a wired state or a wireless state. However, assuming arguendo and this is not taught, applicant has been provided with August (US 2018/0170725).

Thus as shown above Self as modified by Olsen teaches a base invention of a remote controlled system with a mount that can operate in a wired or wirelessly. August teaches a technique of determining when a remote control is positioned on a mount operating the system in a wired or wirelessly applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from August to the base invention of Self as modified by Olsen since it would have resulted in the predictable result of determining when a remote control is positioned on a mount operating the system and would have improved the system by allowing the system to switch more seamlessly between a wireless mode (more flexibility for the operator position) and a wired mode (more power for the controller). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Self as modified by Olsen to apply the technique from the teachings of August because the technique taught by August was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device 
Further with respect to the limitation of 
determining, using the machine controller, whether the user input module is positioned on a mount on the power machine; 
operating the power machine, using the machine controller, responsive to the user input commands from the user input module if the user input module is positioned on the mount; 
determining, if the user input module is not positioned on the mount, using an operator proximity detection system on the power machine whether the operator is proximate the power machine and preventing, using the machine controller, operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine; 

As previously explained the limitations regarding using the operator proximity detection system while the machine is operated wirelessly have already been shown to be taught and the only feature not shown to be taught is not using the operator proximity detection system while the machine is operated wired. Although this feature is not explicitly taught, this feature would be obvious in view of the cited references. Specifically, the purpose of the operator proximity detection system being used in a wireless mode as taught by Self is to ensure it knows the location of a user so that it can ensure that he user is located in a safe location (Self ¶[56-57]). It is obvious that a system that instead is operating with a mounted wired controller will position the mount for the controller such that an operator using it is positioned in a safe location (it is illogical to do it otherwise) and that the system could know this location based on the design of the system. Therefore operating an additional operator proximity detection system would be unnecessary since the system already knows the operator should be in a safe location and use up additional power that could be saved. It is further acknowledged that an additional operator 
It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown given a situation where the system was operating in a wired mode as determined above, it would unnecessary to use an additional operator proximity detection system to determine the location of the operator. (2) There is a clear expectation of success because it would be basic electrical engineering to configure the system to only use an additional operator proximity detection system while in a wireless mode. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device taught by Self, to include these teachings because a person of ordinary skill in the art would 
Self does not teach 
determining, if the operator is determined to not be proximate the power machine, whether the operator and user input module are out of a predetermined range around the power machine ; 
shutting down the power machine, using the machine controller, if it is determined that the operator and user input module are out of the predetermined range; and 
operating the power machine, using the machine controller, responsive to the user input commands from the user input module if it is determined that the operator and user input module are within the predetermined range.

Plumski teaches determining, if the operator is determined to not be proximate the power machine, whether the operator and user input module are out of a predetermined range around the power machine (Plumski ¶[51-52]); 
shutting down the power machine, using the machine controller, if it is determined that the operator and user input module are out of the predetermined range (Plumski ¶[51-52]); and 
operating the power machine, using the machine controller, responsive to the user input commands from the user input module if it is determined that the operator and user input module are within the predetermined range (Plumski ¶[51-52]).
It is noted that although Plumski only states that the shut down occurs if the user input module (remote control) is outside the range and does not explicitly mention the operator, it is recognized by applicant that the user input module location is an indication of the location of the operator (Instant application ¶[13] wherein an rfid chip on the input module is used to determine the operators location). Furthermore Self recognizes that the operator and device 
Thus as shown above Self teaches a base invention of a system controllable with a wireless remote device. Plumski teaches a technique of shutting down the power machine if it is determined that the operator and user input module are out of the predetermined range applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Plumski to the base invention of Self since it would have resulted in the predictable result of shutting down the power machine if it is determined that the operator and user input module are out of the predetermined range and would have improved the system it ensures that the operator is within a range to safely control the device before the device operates (ie the machine will not operate if there is no personnel nearby to monitor it) and therefore makes the system safer. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Self to apply the technique from the teachings of Plumski because the technique taught by Plumski was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Self that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 11 Self as modified in claim 5 teaches a method of controlling operation of a power machine with an operator control system wherein determining whether the user input module is positioned on the mount further comprises determining whether the 

With respect to claim 12 Self as modified in claim 5 teaches a method of controlling operation of a power machine with an operator control system wherein determining, using the operator proximity detection system on the power machine, whether the operator is proximate the power machine further comprises using at least one of radar circuitry, infrared detection circuitry, cameras and video or image processing circuitry, and RFID detection circuitry to detect an RFID tag located on the user input module (Self ¶[25]). 

With respect to claim 13 Self as modified in claim 5 teaches a method of controlling operation of a power machine with an operator control system wherein preventing, using the machine controller, operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine further comprises locking out at least some machine functions (Self ¶[57]). 

With respect to claim 14 Self as modified in claim 5 teaches a method of controlling operation of a power machine with an operator control system wherein preventing, using the machine controller, operation of the power machine responsive to the user input commands from the user input module if the operator is determined to be proximate the power machine further comprises turning off an engine of the power machine (Self ¶[57]). 

.


	
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Self (US 2006/0271263) in view of Olsson (US 2018/0320711) and August (US 2018/0170725) and further in view of Ge (US 2018/0190276).

With respect to claim 8 Ge teaches a power machine, wherein the user input module comprises a smart cellular phone configured with an app to communicate the user input commands to the machine controller (Ge ¶[22]).
Therefore as shown above Self teaches all relevant limitations except does not explicitly teach using the element of a smart cellular phone configured with an app to communicate the user input commands to the machine controller. Ge teaches a smart cellular phone configured with an app to communicate the user input commands to the machine controller as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using a smart cellular phone configured with an app to communicate the user input commands to the machine controller. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Self to 


With respect to claim 9 Self as modified in claim 8 teaches wherein the user input module comprises a mobile computing device configured with an app to communicate the user input commands to the machine controller (Ge ¶[22]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665